Citation Nr: 1337597	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the claimed residuals of a head injury, to include organic brain disease, traumatic brain injury (TBI), seizures, headaches, and loss of taste.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2008 by the RO that determined that new and material evidence sufficient to reopen the previously-denied claim had not been received.  

In December 2009, the RO reopened the claim, but denied the reopened claim on the merits.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

In September 2012, the Board determined that new and material evidence have been submitted to reopen the claim and remanded the reopened claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has also reviewed the Veteran's Virtual VA and VBMS electronic claims file.  The Veteran's Virtual VA file contains additional VA outpatient treatment records dated through February 2013, which were addressed by the RO in the April 2013 Supplemental Statement of the Case.  Thus, a remand for initial consideration of this evidence is not required.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to an  organic disease of the nervous system in service or for many years thereafter.

2.  The Veteran's claimed residuals of a head injury, to include organic brain disease, TBI, seizures, headaches, and loss of taste are not shown to be due to an event or incident of the Veteran's period of active service.  



CONCLUSION OF LAW

The Veteran's residuals of a head injury, to include organic brain disease, TBI, seizures, headaches, and loss of taste, are not due to disease or injury that was incurred in or aggravated by active service; nor may an organic disease of the nervous system be presumed to have been incurred therein. 38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in February 2008.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection.  This letter also informed the Veteran of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the February 2008 letter.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained, as well as private and VA treatment records and Social Security Administration (SSA) records.  

Pursuant to the September 2012 remand, the VA treatment records dated through 2013 were associated with the claims folder. 

The Veteran underwent VA examination in December 2009 and October 2012 with addendum opinion in February 2013 determine the etiology of the claimed residuals of a head injury, as instructed in the previous September 2012 remand.  The examiners provided the requested opinions in compliance with the remand instructions in this regard as well.  Stegall, 11 Vet. App. at 271.

The Board has considered the Veteran's representative's request to obtain an additional outside medical opinion (OMO).  A review of the October 2012 and February 2013 examination reports reflect that the examiners conducted a complete physical and psychiatric examination and provided diagnoses with rationale for all opinions expressed.  Therefore, the Board finds this examination adequate for adjudication purposes, and no further efforts to obtain additional opinions necessary.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes organic disease of the nervous system, to include hearing loss.  See 38 C.F.R. § 3.309(a).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that service connection should be granted for various residuals of a head injury, to include organic brain disease, traumatic brain injury, seizures, headaches, and loss of taste.  He reports experiencing these manifestations as the result of head trauma sustained during service.

At the outset, the Board notes that the Veteran is service connected for anosmia (loss of smell) as a residual of the claimed head injury.  Thus, this claimed residual will not be addressed.

The service treatment records show that the Veteran was involved in a fight in March 1978 when he was hit by a bottle.  An incident report noted that the Veteran was oriented, but "somewhat adumbed."  He was noted to have a concussion, a fractured nose, facial lacerations, and headaches and was hospitalized.  There was no evidence of skull fracture on x-ray study.  A few days later, the Veteran also complained of difficulties with concentration, difficulty understanding simple questions, and headaches.   

In May 1978, during service, the Veteran complained of having headaches and nervousness.  He reported passing out of the previous day for a few minutes and never experiencing blackout spells before the fight.  

Earlier reports dated in June 1977 showed that the Veteran was experiencing blackouts, memory loss, and shakes related to alcohol use.  In June 1977, he was diagnosed with alcoholism manifested by heavy drinking with bouts of intoxication, blackouts and loss of control.  It was noted that he had been drinking excessively since age 10 and developed blackouts beginning at age 17.  A second report noted that he began drinking at age 15.  He participated in a detoxification treatment, but the records indicate that he continued drinking after treatment.  

In a January 1979 report of medical history, the Veteran endorsed having head trauma, but denied experiencing epilepsy or fits, loss of memory, or amnesia.  A notation reflected that he suffered from head trauma with a concussion, but no sequelae.  

Following service, on VA examination in November 1979, the Veteran reported that he could not smell or taste, but did not discuss any other residuals of the head trauma.  The examiner indicated that the Veteran had a deformity of the nose, mild, with narrowing of the right nares.

A March 1984 report of a CAT scan of the brain noted an impression of a non-enhancing low density area in the left frontal lobe with the appearance of a previous infarction of undetermined age, but older than one month. 

An October 1984 report from private physician noted that the Veteran gave a history of head injury in the frontal area with subsequent loss of smell and taste and a period of unconsciousness.  The Veteran indicated that he was hospitalized at the time, but was unaware of any permanent damage.  Since that time, he reported having problems with alcoholism and showed a pattern of loss of behavior control and memory and sensitivity to alcohol that the private physician indicated was not uncharacteristic of people with frontal lobe deficits.  He noted that a recent brain scan revealed an old frontal lobe lesion.  

An October 1984 report from another private physician noted first seeing the Veteran in May 1980, when he presented at the clinic with complaints of difficulty controlling his temper and fearing that he might hurt someone during an outburst.  

During a psychosocial assessment, the Veteran related that he was struck in the frontal head area during service and lost all sense of taste or smell after the incident.  The physician added that, during the next few years, the Veteran had several problems with alcohol and showed relatively moderate amounts of alcohol would produce idiosyncratic intoxication.  He noted that the Veteran's behavioral problems, memory loss and sensitivity to alcohol were someone characteristic of frontal lobe problems.  In addition, he reported that a recent CAT scan revealed a frontal lobe lesion.  The  private physician also noted that the Veteran now suffered from some form of seizure activity.

In a 1984 statement, the Veteran's mother wrote that he returned home from service a totally different person.  She described him as hostile, despondent, and very depressed.  She also noted that he had seizures and could not remember anything.  He reportedly did not experience these symptoms or traits prior to service.  She indicated that doctors had found permanent brain damage on CAT scan.

A January 1986 statement from a Neurological Clinic reported that the Veteran was seen for neurological evaluation of an impairment of taste and smell.  He reported being treated for a concussion with a nose fracture while in service, but having an examination at that time that revealed no residual impairments of his injury.  

The reports notes that the Veteran had been seen since May 1980 for loss of behavior control, memory, and sensitivity to alcohol.  As a result, the Veteran underwent a brain scan that revealed frontal lobe lesions, consistent with these symptoms.  Sometime during this course, he experienced some type of seizure activity, but EEG testing was negative.

The Veteran denied having any seizure problems at that time, but endorsed having no taste or smell.  He had been experiencing some sharp left frontal and occipital-type headaches that occurred three to four times per day.  He indicated that he had continued to drink alcohol.  

After the examination, the examiner noted an impression of memory impairment, seizures by history, alcoholism by history, and impairment of taste and smell.  The examiner noted that he reviewed the CAT scan report and indicated that there could have been an injury to both frontal lobes causing the personality changes, forming a dementia picture.  He found that the impairment of smell and taste was possibly secondary to the facial injury by history, although it might be secondary to an infarct.  

On VA examination in January 1986, the Veteran continued to report having loss of taste and smell and experiencing brain damage as the result of an in-service fight.  The examiner noted that the Veteran was vague in his description of his inability to smell or taste, but did admit to being able to partly detect sweet, bitter, sour and salt.  

After the examination, an impression of anosmia and ageusia, by history was noted.  The examiner indicated that it was possible that the Veteran did have a degree of loss of sense of smell and taste, but it was not likely due to the described injury since it was apparently so minor that no surgeries were necessary.  He found no clear etiology for the loss of partial acuity of taste and smell, but he did not believe it was related to the in-service facial injury.

A November 1990 statement from Dr. R. reflected that the Veteran was seen for complaints of nasal congestion and recurring sinus problems.  He noted that, on CT scan of the paransal sinuses, there was an area of low density involving the left frontal lobe.  A MRI scan of the central nervous system showed that he had focal areas of abnormal atrophy involving both frontal lobes consistent with post-traumatic change.  He noted that the Veteran had a history of having frontal trauma in 1978 while in service.  

A December 1997 brain CT scan revealed abnormalities in both frontal lobes but worse on the left, extending into the left temporal lobe.  The examiner noted that these might have been related to old infarctions or brain injury, but a mass could not be excluded, particularly in the left frontal region.  An MRI was recommended for further evaluation.

A January 1998 brain MRI report noted that there were abnormalities in the frontal lobes which appeared to represent atrophy more on the left than the right.  There was also atrophy involving the left anterior temporal lobe.  It was noted that possible etiologies would include previous trauma to the anterior cranium.  Bilateral areas of infarction were also noted as a possibility, but the distribution was unusual, as was the Veteran's age.

A March 1998 report from a Dr. C. reflected that the Veteran suffered from a history of head trauma and had developed subsequent organic brain syndrome with bilateral frontal parietal dysfunction.  

A November 2004 VA outpatient treatment report noted the Veteran's report that he was beaten up in service and sustained brain damage.  

The VA outpatient treatment records refer to treatment for organic brain syndrome and TBI.

In a December 2007 statement, the Veteran's sister wrote that he demonstrated significant behavioral changes following service, including nervousness, emotional outbursts, memory problems, poor judgment and impulse control and depression.  She expressed her belief that these symptoms were the result of the head trauma he suffered while in service.  

The Veteran's mother also submitted a notarized statement indicating that she knew the Veteran was hospitalized for an injury to the head in service.  She added that, when he returned home, he was never the same mentally.  

A May 2008 VA CT scan of the brain noted bilateral left greater than right frontal and right temporal encephalomalic defects, likely from old trauma.  There were no signs of subacute or chronic infarctions or significant periventricular white matter demyelination.  

The Veteran's SSA records show that a March 2009 psychological evaluation noted that the Veteran reported that he had a traumatic brain injury while in service.  He reported that he was beaten in the face by a group of men, although he had little memory of the event.  He added that he experienced cognitive problems since that time.  It was noted that the Veteran's father was physically abusive to him at a young age.  It was noted that he was hung from the rafters by his father, likely causing some brain damage at an early age.  

On examination, the Veteran demonstrated hand tremors, which worsened during mental status examination.  The Veteran reported that his hand tremors worsened when he was being watched.  He also demonstrated marked impairment in concentration skills, mental control, and working memory.  A diagnosis of dementia due to head trauma, as well as diagnoses of anxiety disorder, mood disorder, and psychotic disorder, was assigned.    

The records also include a March 2009 disability evaluation.  The Veteran reported that he experienced tremors, memory problems, and petit mal seizures.  He gave a history of head injury due to being beaten.  On examination, the examiner noted that the Veteran had poor memory and severe tremors of both upper extremities.  A diagnostic impression of organic brain syndrome, underlying etiology unclear, was noted.  

A SSA disability determination report reflects that the Veteran has been in receipt of benefits since April 2008 with a primary diagnosis of organic mental disorder and secondary diagnosis of anxiety-related disorder.  

On VA examination in December 2009, the examiner indicated that he reviewed the claims file, including the Veteran's service treatment records and private treatment reports.  He noted that the Veteran was struck in the face in March 1978 and sustained a nasal fracture and probable concussion at that time.  It was noted that the Veteran was a boxer prior to service and did sustain head injuries but no loss of consciousness.  The Veteran's memory of when all of his symptoms started was very poor.  He endorsed current symptoms including headache, memory impairment, difficulty concentration, and difficulty with executive functions.  

After physical and neurologic examination, the examiner concluded that the Veteran did suffer from a TBI in service, but that the only residual of this trauma was anosmia.  He found no evidence of a seizure disorder.  Moreover, the examiner determined that the Veteran's organic brain syndrome and atypical headaches were not secondary to the TBI.  

The examiner indicated that, based on review of the medical records, medical literature, and his clinical experience, there was no evidence of any of these conditions during service.  He noted that the examination and his records were suggestive of alcoholism as a significant contributing factor to much of the Veteran's current symptoms.  There was nothing to suggest that the head trauma and concussion in March of 1978 contributed to any of the claimed conditions other than his decrease in smell.  

While finding that the Veteran's anosmia was at least as likely as not caused by or a result of the concussion in service, the examiner concluded that the Veteran's hypogeusia was not caused by or a result of the concussion.  He noted that, based on review of the medical records, medical literature, and his clinical experience, he could not relate a disorder of taste to a concussion.  

A March 2011 VA outpatient psychiatric report reflected a diagnosis of dementia due to TBI, while April 2011 VA outpatient neurology consultation reflected that the Veteran had difficulty with memory and executive functions.

A September 2011 statement from VA staff neurologist noted his opinion that the Veteran's encephalomalacia (loss of brain tissue) was the result of the assault sustained while on active duty in Germy.  He noted that the pattern of loss was not consistent with degenerative disorders and that the only diagnosis he could come up for this pattern was traumatic brain injury.  The pattern was a focal loss in the right and left frontal lobes, greater in the left than the right.  He specifically excluded alcohol abuse or aging as causing the loss of this brain tissue.  It was also indicated that the loss of tissue in the frontal lobes was often associated with problems with concentration, impulse control, organization and other executive functions.  He also noted that the injury was consistent with his anosmia (loss of smell). 

During the Veteran's hearing, he expressed his belief that the head trauma in service was the cause of his current problems including memory impairment, impaired concentration, and tremors.  He reported that he did not remember much of the details of the in-service injury, but he did recall that he was hospitalized.  He indicated that he returned to full duty after the hospitalization.  A County Veterans Service Officer testified that she had observed the Veteran's memory problems and interpersonal difficulties since they met 7 years prior.  

On VA examination in October 2012, the Veteran reported that he was kicked in the face and hit with beer bottles in service.  He reported losing consciousness and waking up in the hospital.  He returned to full duty following the discharge.  He indicated that he drank in service but did not have any problems due to his drinking, though he did report that he underwent a detoxification program in service.  

The Veteran underwent a physical and neurologic evaluation. The examiner determined that the Veteran experienced alteration of sense of smell or taste due to his TBI, but no other dysfunction.  The examiner diagnosed TBI, open wound of the head with anosmia, and concussion with no loss of consciousness.  

As to whether it is at least as likely as not that the Veteran has a current residual disability, to include organic brain disease, TBI, seizures, headaches, and loss of taste due to the documented injury in service or other event in service, the examiner opined that the Veteran's TBI had resolved with stable residual anosmia only, and thus an opinion was not indicated.  

The examiner also indicated that there was no evidence of a seizure disorder, epilepsy, or chronic or primary seizure disorder, and thus an opinion on these claimed residuals was also not warranted.  The examiner also indicated that the Veteran's subjective loss of taste was not localized to the anatomical site.  Based on review of the available medical records, medical literature, and his clinical experience, the examiner concluded that the Veteran's organic brain disease was not caused by or a result of head injury.  

In so finding, the examiner noted that there was documentation in service of concussion, fractured nose, and laceration of the nose as a result of the in-service trauma.  There was also mention of significant alcohol use and an indication that the Veteran reported difficulties with concentration, headaches and understanding simple questions.  However, no alcohol levels were done during the evaluation, and the Veteran was awake with no loss of consciousness during the event.  The rest of the examination was normal.  

The examiner also noted that an April 1978 psychiatric evaluation clearly documented a history of alcohol use since age 10 requiring hospitalization and detoxification and that the service treatment records clearly documented a history of blackouts related to drugs and alcoholism before entering the service.  Thus, the examiner found that the Veterans onset of "organic brain syndrome" dated prior the military head injury.  

Moreover, the examiner noted that the separation examination showed no sequelae, along with records demonstrating no loss of consciousness, was highly suggestive of mild TBI which resolved without residuals.  He noted that the anosmia was due to local trauma to the nasal bone and the olfactory apparatus/nerves.  

The examiner noted the Veteran's CT scan findings of March 1984 that had the appearance of a previous infarction of an undetermined age.  The onset and cause of this abnormal finding was unknown to the Veteran himself.  The examiner also addressed the findings of the May 2008 CT scan and noted that the Veteran had significant multiple risk factors for stroke to include age, gender, hypertension, diabetes mellitus, and mixed hyperlipidemia, which were more likely the cause of his current abnormal scans.  There was no objective evidence that these current CT scan head abnormalities had their onset in service.  The examiner further indicated that the Veteran's examination results were consistent with anxiety-provoked tremors.  As regards the Veteran's multiple somatic complaints, the examiner found these to be not typical of traumatic brain injury and more consistent with a psychological condition.

A February 2013 addendum opinion confirmed the findings of the examiner and determined that the Veteran loss of taste and headaches were less likely than not incurred in or cause by the claimed in-service injury.  

The Veteran also underwent psychiatric evaluation in October 2012 and was diagnosed with cognitive disorder not otherwise specified.  In an addendum opinion dated in February 2013, a VA psychologist opined that the Veteran's mental disorder was less likely than not caused by or the result of his service.  

In so finding, the examiner noted that the Veteran's service records revealed alcohol dependence and abuse that preceded service and contributed to lack of anger control and violence.  The Veteran reported a pattern of excessive alcohol use since age 10 or 15 and recognized having a problem at age 19. He found no objective medical evidence to link the present diagnoses to service.  

In sum, the record contains conflicting opinions as to whether the Veteran's claimed residuals of head injury had their onset in service or are related to the in service trauma.  While the VA examiners found such a relationship less likely than not, a private physician determined that the Veteran's loss of brain tissue and resultant problems with concentration, impulse control, organization, and other executive functions were more likely than not related to the in-service head trauma.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has carefully reviewed all the opinions of records.  In this case, the Board finds the October 2012 VA examiner's medical opinion to be more probative.  

The Board notes that the October 2012 examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history in the Veteran's service treatment records and following service, elicited and described the Veteran's symptoms and medical history in detail, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  

In contrast, the private physician did not address the Veteran's relevant service treatment records indicating no sequelae resulting from the in-service head trauma, or the fact that the Veteran did not complain of any symptoms outside of a loss of taste and smell on VA examination shortly after his discharge from service.  

Moreover, the private physician did not address the symptoms of memory loss, loss of concentration, and tremors associated with his alcoholism, which was clearly documented in the Veteran's service treatment records.  The physician specifically excluded alcohol abuse or aging as causing the Veteran's loss of brain tissue, but he did not support this finding with any medical literature or rationale.  

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's claimed residuals of head injury and the actual event in service weighs against the claim.  

The Board has also considered the other medical reports and VA treatment reports of record noting organic brain syndrome, dementia, or cognitive problems due to trauma.  However, such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

To the extent that any of the Veteran's symptoms are related to alcohol use in service, under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted.  

Further, an injury or disease incurred during active service is not deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  Therefore, service connection is also not warranted on this basis.

The Board has also considered the Veteran's written statements, as well as those statements from his family members to the effect that his symptoms of seizures, headaches, problems with memory and concentration, and loss of taste began in service following the head injury.

The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In this case, the Board finds the other evidence of record more probative.  

The separation examination report was normal with regard to the claimed residuals of head injury, and it was noted that the head injury resolved without sequelae.  The Veteran did not report any symptoms related to the head trauma on VA examination in November 1979 outside of loss of taste and smell.    

To the extent that the Veteran advanced his own interpretation of his medical condition indicating that his current residuals of brain injury are related to the alleged in service complaints, the probative worth of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the October 2012 VA examination.  

To the extent that the Veteran and the lay informants attempt to report a continuity, such lay evidence is inconsistent with the actual service treatment records, the normal findings at separation, and his denial of pertinent complaints or findings at separation.  He and the lay informants to this extent are not found be credible for the purpose of establishing the presence of a chronic disease in service or a continuity of symptomatology referable to an organic disease of the nervous system since service.  

The Board finds the Veteran's own statements made contemporaneous with service to be more credible than the lay evidence advanced in support of a claim for monetary benefits.  

The evidence also reflects that there was no diagnosis or manifestation of an organic disease of the nervous system within one year of discharge from service.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Therefore, service connection for an organic disease of the nervous system is not warranted on a presumptive basis.

Accordingly, on this record, the claim of service connection for residuals of a head injury, to include organic brain disease, TBI, seizures, headaches, and loss of taste must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for residuals of a head injury, to include organic brain disease, TBI, seizures, headaches, and loss of taste is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


